Citation Nr: 1701130	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-13 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for the service-connected other specified depressive disorder.  

2.  Entitlement to an initial disability rating in excess of 40 percent for lumbar spine degenerative disc disease (back disability).  

3.  Entitlement to an effective date earlier than September 3, 2013 for the grant of service connection for right lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than September 3, 2013 for the grant of a 20 percent rating for left lower extremity radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from June 18, 2007 to September 3, 2013.



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Navy from November 1975 to December 1979.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009, February 2014, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On multiple VA Forms 9 dated from October 2009 to July 2016, the Veteran requested a Board hearing in connection with the appeals; however, in September 2016, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2016).
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  In this case, the issue of entitlement to an effective date earlier than September 3, 2013 for a TDIU has been certified for appellate review; however, the Veteran alleged that he became too disabled to work on June 18, 2007 due to the service-connected back disability and the allegation was during the course of the initial rating appeal for the back disability, the Board finds that the issue of a TDIU was raised as part of the initial rating appeal for the back disability.  See June 2010 VA Form 21-8940.  In consideration thereof, the issue involving a TDIU is more appropriately considered as entitlement to a TDIU from June 18, 2007 to September 3, 2013, as characterized on the first page of the decision.

The issue of entitlement to a TDIU from June 18, 2007 to September 3, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the initial rating period from September 8, 2014, the service-connected depressive disorder disability picture approximates occupational and social impairment with deficiencies in most areas due to symptoms of frequent depressed mood, anxiety, irritability, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and suicidal ideation. 

2.   Throughout the entire initial rating period from January 10, 2006, the back disability was manifested by painful range of motion, forward flexion limited to 30 degrees or less with a history of failed low back syndrome surgery and spinal fusions at the L4-L5 level in 1998 and 2008, and no thoracolumbar spine or the entire spine fixed in flexion or extension or incapacitating episodes.

3.  There is no communication received prior to September 3, 2013 which established an informal or formal claim of service connection for right lower extremity radiculopathy.  

4.  In the unappealed March 2010 rating decision, the RO granted a separate 10 percent rating for radiculopathy of left lower extremity with a 10 percent rating effective from January 10, 2006.

5.  The lumbar spine impairment questionnaire dated on September 3, 2013 was submitted on September 207, 2013 and created an informal claim for an increased rating for left lower extremity radiculopathy.

4.  On the lumbar spine impairment questionnaire dated on September 3, 2013, the private medical provider diagnosed left lower extremity radiculopathy due to the service-connected back disability, described the level of severity as moderate, and noted that it was manifested by sensory loss, muscle weakness, and reflex changes. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial rating of 70 percent, and no higher, for the service-connected depressive disorder are met for the entire rating period from September 8, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9434 (2016).  

2.  The criteria for an initial rating in excess of 40 percent for the back disability are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).

3.  The requirements for an effective date earlier than September 3, 2013 for the grant of service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

4.  The criteria for an effective date earlier than September 3, 2013 for a 20 percent rating for left lower extremity radiculopathy have not been met.  38 U.S.C.A. 
§ 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran is challenging the initial disability ratings assigned following the grant of service connection for the depressive disorder and back disability.  He is also challenging the effective dates assigned following the grant of a higher disability rating of 20 percent for left lower extremity radiculopathy and service connection for right lower extremity radiculopathy.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

VA provided the Veteran with VA examinations in December 2008 and February 2015.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the disabilities.  

During the course of the appeal, the Court held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Veteran is in receipt of a 40 percent rating for the service-connected back disability for the entire initial rating period.  A 40 percent rating is the maximum schedular rating available for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  The Veteran does not contend and the evidence does not show unfavorable ankylosis of the thoracolumbar spine.  For these reasons, the Board finds that Correia is inapplicable in the instant case, and no further examination is needed.  For the above reasons, the Board finds that the VA examination reports are adequate for rating purposes, and there is no need for further examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities rated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating Analysis for Depressive Disorder

For the entire initial rating period (i.e., September 8, 2014), the depressive disorder has been rated at 50 percent under the criteria at 38 C.F.R. § 4.130, DC 9434.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. 
§ 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.   

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the depressive disorder disability picture more closely approximates occupational and social impairment, with deficiencies in most areas, such as judgment, thinking, and mood, due to depression symptoms to meet the schedular criteria for a 70 percent rating under DC 9434 for the entire rating period.  Throughout the period, the evidence shows that the depressive disorder was manifested by symptoms of frequent depressed mood, anxiety, irritability, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships, which are symptoms or impairment that are contemplated by the 50 percent rating criteria (or a lesser included rating).  There is also evidence of transient suicidal thoughts, and suicidal ideation is a symptom specifically contemplated in the 70 percent rating criteria.  See February 2015 VA mental disorders examination report; see also March 2014 VA mental health social worker note (diagnosing major depressive disorder, severe, without psychotic features and noting passive suicidal ideation without plan or intent).  Although the occupational impairment due to the depressive disorder has been minimal because Veteran has been medically retired due to the back disability for the entire rating period, there is significant social impairment due to the depressive disorder as evidenced by the absence of contact with the Veteran's two children and the desire to spend most of his time at home with his animals.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the level of occupational and social impairment due to depressive symptoms more nearly approximates the 70 percent schedular rating criteria for the entire rating period from September 8, 2014.  
38 C.F.R. §§ 4.3, 4.7.   

The Board next finds that the weight of the evidence is against a finding that the depressive disorder disability picture more closely approximates the criteria for the next higher 100 percent rating under DC 9434 for any period.  The weight of the evidence is against a finding that depressive disorder symptoms are of the frequency, severity, and duration to cause total occupational and social impairment contemplated at any time during the rating period.  The evidence shows no gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The evidence suggests some impairment in thought processes and some danger of hurting self (i.e., suicidal thoughts); however, at the February 2015 VA examination, the Veteran denied any suicidal plan or intent or hallucinatory experiences, and had no psychomotor agitation or cognitive or perceptual distortion, and no responses to internal stimuli were demonstrated.  These symptoms of impairment of thought processes are not gross, and any danger of hurting self was not persistent because they would have been manifested at the February 2015 VA examination and discerned by the VA examiner who is trained in evaluating the severity of mental disorders and based the medical opinions on a thorough interview of the Veteran and review of the record.  See Merriam-Webster's Collegiate Dictionary 924 (11 ed. 2003) (defining "persistent" as "existing for a long or longer than usual time or continuously"); see also September 2014 VA progress note addendum (noting that the risk level of suicide was low, with sporadic passive suicidal thoughts of low intensity and duration).  The evidence further shows no depressive disorder symptoms of similar frequency, severity, and duration to those specifically listed in the 100 percent rating criteria to cause total occupational and social impairment to warrant a 100 percent schedular rating.  38 C.F.R. §§ 4.3, 4.7. 

The evidence does not show total occupational and social impairment due to depressive disorder.  Throughout the rating period, the evidence shows that, despite some social isolation, the Veteran has had a 12 year relationship with his current girlfriend, lives with his girlfriend, and describes the relationship as good.  He has also attended sporting events and occasionally went to a local tavern for a couple of beers.  The Veteran is medically retired due to the back disability.  He also told the February 2015 VA examiner that he cleaned, cooked, and performed some yard work, which is evidence against finding total occupational impairment due to depressive disorder because there is an ability to perform some household chores.  Because the 100 percent rating specifically contemplates total occupational and social impairment due to depressive disorder symptomatology, the evidence showing that depressive disorder symptoms have not caused total occupational or social impairment throughout the rating period weighs against finding that the schedular criteria for a 100 percent rating are met.  38 C.F.R. §§ 4.3, 4.7. 

Initial Rating Analysis for Back Disability

For the entire initial rating period from January 10, 2006 (except for the temporary 100 percent rating during the convalescence period from March 6, 2008 to May 1, 2008), the back disability is rated at 40 percent under the criteria at 38 C.F.R. § 4.71a, DC 5242 for degenerative arthritis of the spine.  Given the diagnosis of lumbar degenerative disc disease, the Board finds that the back disability is more appropriately rated under DC 5243 for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002) (noting that IVDS may be referred to as slipped, herniated, ruptured, prolapsed, bulging, or protruded disc, degenerative disc disease (DDD), sciatica, discogenic pain syndrome, herniated nucleus pulposus, pinched nerve, etc.); see Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Under the rating schedule, intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. 
§ 4.71a, DC 5243.  

Rating Based On Incapacitating Episodes

In regard to the Formula for Rating Intervertebral Disc Syndrome, which based on a total of incapacitating episodes during a 12 month period, the rating criteria provide that a 10 percent rating is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent rating is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

The Board finds that the evidence weighs against a finding that an initial rating in excess of 40 percent for the back disability is warranted based on incapacitating episodes for any period.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  Despite the account of frequent back pain alleviated by rest, the Veteran has not reported, and the evidence does not show, any physician-prescribed bed rest for a period of at least six weeks due to symptoms of back disability during a 12 month period at any time during the rating period (emphasis added); therefore, the criteria for an initial rating in excess of 40 percent for the back disability based on incapacitating episodes have not been met or approximated for any period.  38 C.F.R. §§ 4.3, 4.7. 

Rating Based on the General Rating Formula for Spine Disabilities

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

After review of the lay and medical evidence of record, the Board finds that the criteria for a rating in excess of 40 percent for the back disability have not been approximated or met for any period.  Although there is ankylosis of the thoracolumbar spine and a history of spinal fusions at the L4-L5 level in 1998 and 2008, neither the entire thoracolumbar spine nor the entire spine is fixed in flexion or extension.  See, e.g., September 2013 Lumbar Spine Impairment Questionnaire (checking "No" when asked if the patient had unfavorable ankylosis).  Rather, the thoracolumbar spine is fixed in a neutral position with no indication of unfavorable ankylosis; therefore, because the evidence shows no unfavorable ankylosis of the entire thoracolumbar spine, the criteria for a 50 percent schedular rating under the general rating formula for spine disabilities are not met or approximated for any period.  Moreover, as service connection has not been established for a cervical spine disorder, there is no legal possibility of establishing ankylosis of the entire spine for a 100 percent schedular disability rating.  See 38 C.F.R. § 4.14 (2016). 

As between the two methods for rating the back disability (i.e., based on incapacitating episodes and the general rating formula for rating spine disabilities), neither method is more advantageous to the Veteran.  Because the evidence does not show any physician-prescribed bed rest (i.e., incapacitating episodes) during the rating period, there is no initial rating in excess of 40 percent warranted under the rating method based on incapacitating episodes.  Because neither the entire thoracolumbar spine nor the entire spine was fixed in flexion or extension (i.e., unfavorable ankylosis) during the rating period, no initial rating in excess of 40 percent warranted under the general rating formula for rating spine disabilities.  Regardless of the method for rating the back disability, the criteria for an initial rating in excess of 40 percent are not met or approximated for any period from January 10, 2006.  38 C.F.R. §§ 4.3, 4.7. 

Associated Neurological Impairment

In the February 2009 rating decision, service connection was granted for lumbar spine DDD and left lower extremity radiculopathy with a combined rating of 40 percent effective from January 10, 2006.  In an unappealed March 2010 rating decision, the RO granted a separate 10 percent rating effective from January 10, 2006 for left lower extremity radiculopathy due to the back disability.  In the February 2014 rating decision, the RO granted service connection for right lower extremity radiculopathy with a 10 percent rating and granted an increased rating of 20 percent for left lower extremity radiculopathy effective from September 3, 2013.  Although the Veteran appealed the effective dates assigned for the award of service connection for right lower extremity radiculopathy and the 20 percent rating for left lower extremity radiculopathy, he did not appeal the disability ratings assigned for the left and right lower extremity radiculopathies; therefore, regarding the disability ratings assigned for the left and right lower extremity radiculopathies, the February 2014 rating decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. 
§ 3.104 (2016).

Extraschedular Referral Analysis

The Board has further considered whether the above initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the 40 percent schedular rating for the back disability under DC 5243.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of orthopedic disability rating (Deluca) factors such as pain, weakness, flare-ups, and fatigability.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  The 40 percent schedular rating under DC 5243 for the back disability contemplates the limited range of motion of the thoracolumbar spine due to pain, weakness, stiffness, fatigability, and flare-ups.  The back symptoms and functional limitation are analogous to forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

The complaints of difficulty with thoracolumbar range of motion, lifting, standing, driving, vacuuming, riding in a car, and ambulating are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending, lifting, and limitation in activity), which include consideration of Deluca factors such as pain on movement, weakened movement, stiffness, and fatigability (i.e., standing and walking limitations).  These symptoms and functional impairment are contemplated in the 40 percent schedular rating under DC 5243.

The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

Additionally, the schedular rating criteria, including DCs 8520, 8620, 8720, provide for disability ratings based on the overall severity of neuritis, neuralgia, or incomplete paralysis in the sciatic nerve, respectively, without limitation of the symptoms or functional impairment that may be considered.  The schedular criteria also provide that neuropathy with wholly sensory involvement is to be considered mild or, at most, moderate.  The manifestations and impairment of right and left lower extremity radiculopathies are contemplated in the separate 10 percent rating under DC 8520 for right lower extremity radiculopathy for the entire rating period, and the separate10 percent rating under DC 8520 for left lower extremity radiculopathy from January 10, 2006 to September 3, 2013, and the 20 percent rating thereafter.  The bilateral lower extremity radiculopathy symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

The symptoms and/or manifestations and functional impairment related to the back disability are fully contemplated and adequately compensated by the current 40 percent rating under DC 5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the spine disability, and referral for consideration of an extraschedular rating on the basis of the spine disability is not necessary.

The Board does not find any symptoms or functional impairment that are not already encompassed by the current 70 percent rating for depressive disorder for the entire rating period (i.e., from September 8, 2014, forward).  The schedular rating criteria, DC 9434, specifically provides for disability ratings based on a combination of symptoms and clinical findings.  For the entire rating period, depressive disorder disability picture approximates occupational and social impairment, with deficiencies in most areas, such as judgement, thinking, and mood, due to psychiatric symptoms of frequent depressed mood, anxiety, irritability, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and transient suicidal thoughts.  The depressive disorder symptoms demonstrated by the Veteran are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the depressive disorder disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 

The combined effects of disabilities alleged to cause total unemployability are being addressed as part of the TDIU issue that is being remanded.  A TDIU issue is a form of increased rating, as well as a form of extraschedular rating available where the combined disability ratings are "less than total."  38 C.F.R. § 4.16(a) (2016). 

Earlier Effective Date Analysis

The Veteran seeks effective dates earlier than September 3, 2013 for the grant of service connection for right lower extremity radiculopathy and for a 20 percent rating for left lower extremity radiculopathy.  Service connection for right lower extremity and an increased 20 percent rating for left lower extremity radiculopathy were awarded based on evidence of reflex changes and sensory loss in the lower extremities and the medical opinion that the Veteran had mild right lower extremity radiculopathy and moderate left lower extremity radiculopathy secondary to the back disability.   See September 2013 Lumbar Spine Impairment Questionnaire completed by a private medical provider.

Service Connection for Right Lower Extremity Radiculopathy

In the February 2014 rating decision, the RO granted service connection for right lower extremity radiculopathy with a 10 percent rating assigned as of September 3, 2013.  This grant of benefits was based on the September 2013 private medical opinion and Lumbar Spine Impairment Questionnaire that the Veteran had mild right lower extremity radiculopathy manifested by reflex changes and sensory loss and was caused by his service-connected back disability.

Generally, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date the Veteran applied for benefits.  

After review of the record, the Board finds that the criteria for an effective date earlier than September 3, 2013, for the award of service connection for right lower extremity radiculopathy are not met.  The earliest communication which may be construed as an informal claim of service connection for right lower extremity radiculopathy as secondary to the service-connected back disability is the private Lumbar Spine Impairment Questionnaire received on September 27, 2013 (and dated September 3, 2013).  The September 2013 private Lumbar Spine Impairment Questionnaire showed a diagnosis of mild right lower extremity radiculopathy as secondary to the back disability.  38 C.F.R. § 3.155.  Although earlier VA treatment records include occasional complaints of intermittent pain or numbness in the right lower extremity, no right lower extremity radiculopathy diagnosis was shown.  See, e.g., August 2007 private rehabilitation medicine record (noting the Veteran's report of pain in the right buttock and numbness and pain radiating down the leg and that the CT and MRI scans of the lumbar spine showed no evidence for radiculopathy).    

As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Although entitlement to the benefit may have arisen (i.e., the condition arose) prior to September 3, 2013, no claim for disability benefits for right lower extremity radiculopathy as secondary to the back disability was received prior to September 27, 2013.  Because no claim for service connection for right lower extremity radiculopathy was received by VA before September 27, 2013, the evidence weighs against the assignment of an earlier effective date, and the appeal is denied.

Left Lower Extremity Radiculopathy

The Veteran generally requests an effective date earlier than September 3, 2013 for a disability rating of 20 percent for the service-connected left lower extremity radiculopathy.  He has advanced no specific argument as to why an earlier effective date for the left lower extremity radiculopathy should be granted.

In the March 2010 rating decision, the RO, in pertinent part, granted service connection for left lower extremity radiculopathy with a 10 percent rating effective from January 10, 2006, the date of receipt of the service connection claim for the back disability.  After being provided with notice of the decision and appellate rights, the Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to the claim within the applicable one-year appeal period.  See 38 C.F.R. § 3.156(b) (2016).  As such, the March 2010 rating decision became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. § 3.104 (2016). 

As the March 2010 decision became final, the effective date for an increased rating for disability compensation in this case is to be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2016).

Determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  An informal claim is any communication or action indicating an intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2016).  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement; however, there must first be a prior allowance or disallowance of a claim before this informal claim provision applies.

The Court has held that the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In order to obtain an increased disability rating earlier than the date of the claim, the evidence must show that the increase in disability occurred within the one year period prior to the date of claim. If the evidence showed that the increase occurred earlier than one year prior to the date of the claim, then, under the analysis in Gaston, 605 F.3d at 984, the effective date is no earlier than the date of the claim.  The Federal Circuit explained that the legislative intent in enacting 38 U.S.C.A. § 5110(b) was to allow for a grace period of up to one year for the Veteran to file the claim once he or she was aware of the increase in disability.  Id.  The Federal Circuit held that the "consistent with the plain language of the statute and this legislative history, the only reasonable construction of 38 U.S.C. § 5110(b)(2) is that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."
  
After review of all the lay and medical evidence, the Board finds that the lumbar spine impairment questionnaire received on September 27, 2013 constituted the earliest informal claim for an increased disability rating for the service-connected left lower extremity radiculopathy.  During the course of the initial rating appeal for the back disability, an informal claim for an increased rating for left lower extremity radiculopathy was created when the Veteran submitted a private lumbar spine impairment questionnaire dated on September 3, 2013 in connection with the initial rating appeal.  As stated above, the questionnaire was received on September 27, 2013.  See 38 C.F.R. § 3.157(b)(2) (providing evidence from a private physician may constitute informal claims for increase).  This was the earliest communication received after the March 2010 rating decision that could be construed as a new formal or informal claim for an increased disability rating for the service-connected left lower extremity radiculopathy.   

The Board next finds that the private lumbar spine impairment questionnaire received on September 27, 2013 is the earliest evidence for which it is factually ascertainable that the criteria for a rating of 20 percent under the criteria found at 38 C.F.R. § 4.124a, DC 8520 for left lower extremity radiculopathy are met.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve. Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve. 38 C.F.R. 4.124a.  On the lumbar spine impairment questionnaire dated on September 3, 2013, that was not received until September 27, 2013, the private medical provider diagnosed left lower extremity radiculopathy due to the service-connected back disability, described the level of severity as moderate, and noted that left lower extremity radiculopathy was manifested by sensory loss, muscle weakness, and reflex changes.  The symptoms and functional impairment associated with the left lower extremity radiculopathy, as demonstrated on the September 2013 lumbar spine impairment questionnaire completed by the private medical provider, approximate and are consistent with moderate incomplete paralysis of the sciatic nerve so that the criteria for a 20 percent rating under DC 8520 were met at that time.  

Although the private medical evidence showing moderate left lower extremity radiculopathy was received by VA on September 27, 2013, an effective date of September 3, 2013 was appropriately assigned based on the evidence showing an increase in disability for the left lower extremity radiculopathy within the one year period prior to the date of the claim.  The September 2013 lumbar spine impairment questionnaire received on September 27, 2013 showed a moderate left lower extremity radiculopathy as of September 3, 2013.  There is no other evidence of record showing that an increase in disability for the left lower extremity radiculopathy occurred within the one year period before the date of the claim for increase.  Prior to September 3, 2013, the evidence showed only sensory loss and muscle weakness as manifestations of the left lower extremity radiculopathy, with no reflex changes.  Thus, the weight of the evidence demonstrates that prior to September 3, 2013 left lower extremity radiculopathy symptoms and impairment were consistent with a 20 percent schedular rating under DC 8520.  

Based on the above, the Board finds that the evidence of record reveals that an informal claim for an increased rating for left lower extremity radiculopathy was constructively received on September 27, 2013, and the earliest factually ascertainable date that the Veteran was entitled to a 20 percent disability rating is September 3, 2013, which was within one year of receipt of the increased rating claim.  For these reasons, an effective date earlier than September 3, 2013 for the 20 percent rating for left lower extremity radiculopathy is not warranted.  38 U.S.C.A. § 5110(b)(2); 3.400(o)(2). 


ORDER

An initial disability rating of 70 percent for the service-connected other specified depressive disorder, for the entire rating period from September 8, 2014, is granted.  

An initial rating in excess of 40 percent for the back disability for the entire rating period is denied.  

An effective date earlier than September 3, 2013 for the grant of service connection for right lower extremity radiculopathy is denied.

An effective date earlier than September 3, 2013 for the grant of a 20 percent rating for left lower extremity radiculopathy is denied.


REMAND

TDIU

The issue of entitlement to a TDIU from June 18, 2007 to September 3, 2013 is remanded for referral to the VA Director of the compensation service for consideration of a TDIU under 4.16(b) (2016).  The Veteran contends that he has been unable to secure or follow substantially gainful employment since June 18, 2007 due to the service-connected back disability.  SSA records show that he receives Social Security disability benefits due to the service-connected back disability.  

For the TDIU rating period from June 18, 2007 to September 3, 2013, the service-connected disabilities are lumbar spine DDD, rated at 40 percent; left lower extremity radiculopathy, rated at 10 percent; otitis media, rated at 0 percent prior to February 26, 2008, and at 10 percent thereafter; tinnitus, rated at 10 percent from December 19, 2011; and left great toe degenerative joint disease, sternum fracture residuals, high frequency hearing loss of the left ear, chest, abdomen, and right arm laceration scars, and bilateral hearing loss, each rated at 0 percent.  The combined rating is 50 percent from June 18, 2007 to December 9, 2011 and 60 percent from December 9, 2011 to September 3, 2013.  (Service connection for the depressive disorder was not effective until September 8, 2014.)

Thus, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., lumbar DDD); however, the combined rating for the service-connected disabilities is not 70 percent or higher.  The threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met for the TDIU rating period on appeal.

Although the Veteran has not met the threshold percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) for the TDIU rating period on appeal, he may otherwise be entitled to a TDIU under 38 C.F.R. §  4.16(b) for the period if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  38 C.F.R. § 4.16(b).  VA regulations provide that, where a veteran is unemployable by reason of service-connected disabilities but fails to meet the combined rating percentage standards under 
38 C.F.R. § 4.16(a), the case must be submitted to the Director of Compensation Service for consideration of a TDIU under the provisions of 38 C.F.R. §  4.16(b) (2016).  In consideration thereof, the Board finds that a remand is warranted.


Accordingly, the issue of entitlement to a TDIU from June 18, 2007 to September 3, 2013 is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU from June 18, 2007 to September 3, 2013 to the VA Director of the Compensation Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

2.  Thereafter, readjudicate the remanded TDIU issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


